ORDER
This matter came before the Court on Joint Petition of the Attorney Grievance Commission of Maryland and Respondent to suspend the Respondent by consent. Upon consideration of said Petition, it is this 3rd day of April, 2002,
ORDERED, that the Respondent, Charles Antonio Bruce, Jr., be and he is indefinitely-suspended from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Charles Antonio Bruce, Jr. from the register of attorneys in this Court and certify that fact to the Clients’ Security Trust Fund and the Clerks of all the judicial tribunals in this State in accordance with Maryland Rule 16-713.